          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

ALBERT LEE McCADNEY, JR.                                    PLAINTIFF

v.                     No. 3:19-cv-313-DPM

OLLIE COLLANS, Chief, Osceola
Police Department, and RONNIE
WILLIAMS, Detective, Osceola
Police Department                                    DEFENDANTS

                          JUDGMENT

     McCadney's complaint is dismissed without prejudice.




                                   D .P. Marshall   fr.
                                   United States District Judge

                                       /'I   A-,4   J.Oto
